office_of_chief_counsel internal_revenue_service memorandum cc pa cbs br1 posts-167786-03 uilc date date number release date to associate area_counsel new orleans from alan c levine chief branch collection bankruptcy summonses subject recording of notice of claim of lien with national vessel documentation center this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 to properly file a notice_of_federal_tax_lien nftl on a ship must a notice of claim noc be filed with national vessel documentation center nvdc an agency of the united_states coast guard if the internal_revenue_service service filed a noc with nvdc under its new procedures would it raise disclosure issues under sec_6103 conclusion sec_1 there is no requirement that the service file a noc with the nvdc to preserve its federal_tax_lien a nftl must be filed as provided for in sec_6323 and nothing in sec_6323 suggests that the nvdc is the proper place to file a nftl filing a noc with nvdc would raise disclosure issues because the service would be providing return_information to third parties facts the service has filed its nftl in the taxpayer’s county as required under sec_6323 the revenue_officer assigned to the case questions whether a noc must be posts-167786-03 filed with the nvdc irm requires that a noc be filed with the nvdc when the service files a nftl with a state or county the coast guard has not created a particular form for filing a noc the code_of_federal_regulations however does impose a variety of requirements for filing a noc long established requirements contained in cfr part require that a noc be signed by or on behalf of each claimant and recite the following a the name and address of each claimant b the nature of the lien claimed c the date on which the lien was established and d the amount of the lien claimed recent amendments to cfr effective date impose additional requirements that include providing notice to third parties of a noc filing b the secretary shall record a noc if when the notice is presented to the secretary for recording the person having the claim files with the notice a declaration stating the following a the information in the notice is true and correct to the best of the knowledge information and belief of the individual who signed it b a copy of the notice as presented for recordation has been sent to each of the following the owner of the vessel i ii each person that recorded under subsection a of usc an unexpired notice of claim of an undischarged lien on the vessel the mortgagee of each mortgage filed or recorded under iii of this title that is an undischarged mortgage on the vessel law and analysis nftl a nftl is not a noc a nftl arises under the internal_revenue_code and the accompanying regulations in contrast a noc arises under cfr sec_67 et seq and addresses the priority of maritime liens not tax_liens the question is whether the noc requirements add additional recording burdens on the service we conclude that the only requirements for filing a nftl are contained in sec_6323 and f and the corresponding regulations sec_6323 provides that the lien imposed by sec_6321 shall not be valid as against any purchaser holder of a security_interest mechanic’s_lienor or a judgment lien creditor until a notice has been properly filed under sec_6323 sec_6323 posts-167786-03 provides special rules for filing a nftl in different places nothing in sec_6323 requires that the service file a noc with the nvdc nor can other federal laws or regulations impose requirements for the filing of a nftl in sec_6323 congress pronounced that the requirements for filing a nftl exist only under the internal_revenue_code national filing systems ---- the filing of a notice of lien shall be governed solely by this title and shall not be subject_to any other federal_law establishing a place or places for the filing of liens or encumbrances under a national filing system accordingly in this situation the service properly filed its nftl under sec_6323 the noc filing_requirements for maritime liens are irrelevant as to filing_requirements for federal tax_liens it is not clear why irm requires that a noc be filed with nvdc when the service files a nftl with a state or county the irm states that filing a noc assures that a vessel cannot be transferred out from under a nftl after the service meets the filing_requirements under sec_6323 however the nftl encumbers a ship the noc does not provide further protection to the nftl instead the filing of the nftl pursuant to sec_6323 protects the service from a subsequent purchaser’s interest we will advise the service that this irm section needs to be corrected sec_6103 before the amendments to cfr effective date the service could have filed a noc as a business practice without any concern of violating sec_6103 the recent amendments requiring notice of filing to third parties however raises disclosure issues under sec_6103 sec_6103 sets forth the general_rule that tax returns and return_information shall be confidential and shall not be disclosed unless such disclosure is specifically authorized under the internal_revenue_code 484_us_9 the exception to the general_rule against disclosure which pertains to the collection of a taxpayer's unpaid tax debts is sec_6103 in particular sec_6103 provides in pertinent part an internal revenue_officer or employee may in connection with his official duties relating to any collection activity disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the amount to be collected or with respect to the enforcement of any other provision of this title such disclosures shall be made only in such situations and under such conditions as the secretary may prescribe by regulation posts-167786-03 treasury regulations promulgated under sec_6103 provide in pertinent part a a n internal revenue employee in connection with official duties relating to any collection activity may disclose return_information of any taxpayer to the extent necessary to obtain information relating to such official duties or to accomplish properly any activity connected with such official duties including vi to apply the provisions of the internal_revenue_code relating to establishment of liens against such assets or levy seizure or sale on or of the assets to satisfy any such liability disclosure of return_information for the purpose of obtaining information to carry out properly the official duties described by this paragraph or any activity connected with the official duties is authorized only if the internal revenue employee reasonably believes under the facts and circumstances at the time of a disclosure the activity connected with the official duties cannot occur properly without the disclosure sec_301_6103_k_6_-1t because we take a cautious approach to prevent disclosure problems we recommend that the service not file nocs under the new nvdc regulations that require notice to third parties this notice to third parties does not fall under any of the above disclosure exceptions specifically when the service files a noc it is not obtaining information for an official purpose nor does a noc fall under the exception for filing a lien making a levy or seizure or conducting a sale case development hazards and other considerations continuing to files nocs raises the specter of disclosure violations given that the service files its federal tax_liens under sec_6323 and that filing a noc provides no additional benefit we will recommend to the service that the filing of nocs be discontinued this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions cc cheryl sherwood director filing and payment compliance s c cp fp
